DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	Claim 26 limitation “means for processing pixelized data; means for processing range sensor data; means for feeding; means for identifying multiple hazards and means for generating an output” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “means for” Claim 33 limitation “means for identifying objects of interest” coupled with functional languages without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The claim limitation uses a generic placeholder “means for.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 34 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for processing pixelized data; means for processing range sensor data; means for feeding; means for identifying multiple hazards, means for generating and means for identifying objects of interest” are interpreted as utilizes data gathered from electro-optical sensors ("cameras") viewing the environment around the aircraft.  It then processes the images using a computing device and computer program that classifies and categorizes objects contained in the images using object recognition algorithms.  The classification of the object, and in some instances, along with other information concerning the70 object such as distance, size, extent, location, or other physical and non-physical characteristics, is utilized by a process contained in the invention to calculate a risk value for the object.  The invention may do so utilizing one or more sensors such as lidar/laser rangefinder, electro-optical, and/or radar.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
Therefore, claims 26-31 and 33-35 invoke 35 USC §112 ¶6.  For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Examiner’s amendment/Comment
4.	a.	Claim 16-21, 23-31 and 33-35 are allowed.
	b.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey B. Sassinsky on 14 June, 2022. 

In the claims:Claim 16. (Currently Amended) In a hazard detection system adapted for use on an aircraft and configured to connect to onboard sensors, a method comprising:
processing pixelized data from a first set of onboard sensors to identify objects of interest;
processing range sensor data from a second set of onboard sensors to generate distance data with respect to identified objects;
feeding, the identified objects of interest, the distance data, and a hazard classification of the objects of interest, to a risk assessment algorithm to generate a risk calculation score for each identified object of interest;
identifying multiple hazards, including high priority hazards and lesser priority hazards, based on the risk calculation score of each identified object; and
generating, as an output, risk profile information to permit evasive action to be taken on at least one of the high priority hazards, while providing no feedback or hazard information about lesser priority hazards[.] ;
wherein the hazard detection system further comprises a database of expected objects along a known flight path, and wherein identified objects of interest are unexpected objects along the known flight path.

Claim 22. (Cancelled).

26. (Currently Amended) A hazard detection system for use on an aircraft that limits evasive action to only high risk hazards, comprising:
means for processing pixelized data from a first set of onboard sensors to identify objects of interest;
means for processing range sensor data from a second set of onboard sensors to generate distance data with respect to identified objects;
means for feeding (i) the identified objects of interest, (11) the distance data, and (iii) a hazard classification of the objects of interest to a risk assessment algorithm to generate a risk calculation score for each identified object of interest;
means for identifying multiple hazards, including high priority hazards and lesser priority hazards, based on the risk calculation score of each identified object; and
means for generating, as an output, risk profile information to permit evasive action to be taken on at least one of the high priority hazards, while providing no feedback or hazard information about lesser priority hazards[[.]]
wherein the hazard detection system further comprises a database of expected objects along a known flight path, and wherein identified objects of interest are unexpected objects along the known flight path.

Claim 32. (Cancelled).



Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of collision avoidance and situational awareness augmentation system for warning operator or pilot or system controlling aircraft.  The system avoids or minimizes the risk of a collision or dangerous flight condition.  The system has an onboard sensor that is provided in order to detect objects in the vicinity of the vehicle selected from radar, light detection and ranging (Lidar), sonar, auditory, ultrasonic, visual, light, infrared, heat, magnetic, inductive, radiation, photon, and laser.  The computer is provided to receive and process data collected by sensor or sensors.  The data communication device, method or network are provided to transfer data from sensor to the computer.  The data communication device, method or network transfers data from computer to a device selected from visual display, speaker, headphone, heads up display (HUD), augmented reality device, tactile device, flight control system, aircraft system, onboard system, external system, autopilot, avionics system, storage device, data transfer device, wired communication system, wireless communication system, and radio.  The primary motivation being to facilitate the development of new safety- enhancing technologies. To supplement air traffic control, for example, most large transport aircraft and many smaller ones use a traffic alert and collision avoidance system, which can detect the location of nearby aircraft, and provide instructions for avoiding a midair collision. Smaller aircraft may use simpler traffic alerting systems such as TPAS, which are passive and do not provide advisories for conflict resolution.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 16, the best reference found during the process of examination,Arteaga (U.S. PGPub 10302759 B1), discloses an automatic dependent surveillance broadcast (ADS-B) architecture and process, in which priority aircraft and ADS-B IN and radar traffic information are included in the transmission of data through the telemetry communications to a remote ground control station. The present invention further proposes methods for displaying general aviation traffic information in three and/or four dimension trajectories using an industry standard Earth browser for increased situation awareness and enhanced visual acquisition of traffic for conflict detection. The present invention enable the applications of enhanced visual acquisition of traffic, traffic alerts, and en-route and terminal surveillance used to augment pilot situational awareness through ADS-B IN display and information in three or four dimensions for self-separation awareness.
Consider claim 16, another best reference found during the process of examination,Ell (U.S. PGPub 20180253983 A1), discloses an apparatus and associated methods relate to ranging object(s) nearby an aircraft using triangulation of pulses of spatially-patterned light projected upon and reflected by the object(s). The projected pulses provide rapidly-changing illumination of a spatially patterned portion of the scene. A camera receives a reflected portion of the projected pulse and focuses the received portion onto a plurality of light-sensitive pixels, thereby forming a pulse image. The pulse image includes pixel data indicative of a rate of change of light intensity focused thereon exceeding a predetermined threshold. Pixel coordinates, corresponding to a subset of the plurality of light-sensitive pixels that are indicative of the rate of change of light intensity exceeding a predetermined threshold, are identified. Trajectory and/or range data of object(s) in the scene are calculated, based on a projector location, a camera location, and the identified pixel coordinates.
Claim 26 recites features, among others, that are similar to the features that are discussed above with respect to claim 16.  Therefore, claim 26 is patentable over related arts.  Claims 17-21, 22-25, 27-31 and 33-35 depend from claims 16 and 26, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 16.  

Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689